Writ of error was taken by defendant below to review a judgment against it for $5,000.00 in damages for injuries to plaintiff alleged to have been sustained as a result of the negligent operation of defendant's train. *Page 2 
There is basis in the evidence for a finding of legal liability within the allegations for compensatory damages, but the amount awarded is considered excessive. If, within 30 days after the filing of the mandate in the trial court, the plaintiff will enter remittitur of $2,000.00 of the amount, the judgment will stand affirmed for $3,000.00; otherwise, the judgment is reversed for a new trial. City of Miami v. Firth,85 Fla. 263, 95 South. Rep. 573; Lunham v. DeMerritt, 83 Fla. 708, 93 South. Rep. 148; Tampa Electric Co. v. Gaffga, 81 Fla. 268, 87 South. Rep. 922; Atlantic Coast Line R. Co. v. Oeland,88 Fla. 122, 101 South. Rep. 360.
It is so ordered.
WHITFIELD, P. J., AND WEST AND TERRELL, J. J., concur.
TAYLOR, C. J., AND ELLIS AND BROWNE, J. J., concur in the opinion.